We concur in the.foregoing opinion, on all the grounds1 and in all the views which it has taken of this case,
Thomas Waties,
Wiiiiam Dobbin James.
It is therefore ordered and adjudged, that the decree of the circuit Court be reversed.
And it is further ordered and adjudged, that the agreements and deeds executed by William, Thomas* James and Charles Butler, for the sale, transfer and conveyance of their shares of the estate of Margaret Butler, be and the same are hereby declared to be null and void, set aside, and cancelled.
It is further ordered and adjudged, that the defend-, ant do account with the complainants, before the commissioner of Orangeburg district, for all the monies received by him from the estate of Margaret Butler, on account of the said shares, with interest, and pay over the sanie to the complainants, after deducting one tenth part thereof, conformably to the original agreement. And that the defendant do also deliver over to the complainants, or their representatives, such negroes, bonds, notes, or other property, as he has received on account of the said shares, and account for the hire of the negroes with a similar deduction.
And that in accounting before the commissioner, the “defendant shall be allowed credit for the sum of threb-*717thousand two hundred dollars, advanced or paid by him to each of the said Butlers, with interest thereon from the time of the payments.
And that the defendant be also allowed credit in his account, proportionably, for all just expenditures and disbursements in the prosecution of the claims of the «aid Butlers, under the direction of the Court, or by consent of parties, and the costs and counsel fees paid th the solicitors.
The costs of this suit to be paid by the defendant.
Henry W. Desaussure,
Thomas Waties,
‘William Dobbin James?,